Review is ordered on the court's own motion. The issues to be briefed and argued are limited to the following: (1) Did this life prisoner's continued confinement become constitutionally disproportionate under article I, section 17 of the California Constitution and/or the Eighth Amendment of the United States Constitution? (2) If this life prisoner's continued confinement became constitutionally disproportionate, what is the proper remedy? The request for an order directing depublication of the opinion in the above-entitled appeal is denied. For the purposes of briefing and oral argument, the Attorney General is deemed the petitioner in this court. ( Cal. Rules of Court, rule 8.520(a)(6).)